Citation Nr: 1539313	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  04-07 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's
claim of entitlement to service connection for diabetes mellitus, type II (DM II), to include as due to herbicide exposure.

2.  Entitlement to service connection for DM II, to include as due to herbicide exposure.

3.  Entitlement to service connection for a pulmonary disorder to include chronic
obstructive pulmonary disease (COPD) claimed as the result of exposure to
asbestos, silica, and other chemicals.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1965 to April 1972.

This matter came before the Board of Veterans' Appeals  (Board) on appeal from  October 2002 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The October 2002 rating decision, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for COPD.  In a June 2005 decision, the Board determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a lung disorder claimed as COPD.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court), and in a June 2009 Joint Motion for Partial Remand, it was found that the Board had erroneously framed the issue on appeal as whether new and material evidence had been received to reopen the Veteran's claim for service connection for a lung disorder claimed as COPD; and the matter was remanded for the Board to consider the issue of service connection on the merits.  In February 2010, the Board remanded the issue of service connection for a lung disorder to include COPD to the RO for additional action.

In the October 2009 rating decision, the RO determined that new and material evidence had been received to reopen the Veteran's claim of service connection for Type II diabetes mellitus claimed as the result of herbicide exposure and denied the claim on the merits.  

These matters were last before the Board in May 2013, when they were remanded for further development.  They have now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file and the records in the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of service connection for DM II and service connection for a pulmonary disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for DM II was denied in an unappealed June 2005 Board decision.
 
2.  The new evidence submitted since the June 2005 Board decision, by itself or when considered with the previous evidence of record relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The June 2005 Board decision that denied service connection for DM II is final.  38 U.S.C.A. §7104  (West 2014); 38 C.F.R. § 20.1100 (2015).
 
2.  New and material evidence has been received, and the Veteran's claim for service connection for DM II is reopened.  38 U.S.C.A. §5108  (West 2014); 38 C.F.R. §3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a).  In this case, as this matter is being reopened and remanded, no discussion of VA's duties to notify and assist is warranted. 

The Board recognizes that the RO did reopen and address the matter of service connection for DM II on the merits in the October 2009 rating decision.  Despite  the RO's action, however, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001).

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.   

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).   For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The claim for entitlement to service connection for DM II was denied in a June 2005 Board decision on the grounds that there was no evidence of incurrence in service, or within one year after service, to include exposure to herbicide agents.  The Veteran did not appeal this Board decision and did not request reconsideration; thus, the June 2005 Board decision became final.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100.

The evidence received since the June 2005 Board decision includes a study received in July 2009 titled "Examination of the Potential Exposure of Royal Australian (RAN) Personnel to Polychlorinated Dibenzodioxins and Polychlorinated Dibenzofurans Via Drinking Water."  The study noted that during the Vietnam War, large quantities of phenoxy herbicides (Agent Orange) contained with tetrachlorodibenzodioxin (TCDD), arsenical herbicides (Agent Blue) and organochlorine pesticides were used.  The aim of the study was to investigate the potential for exposure to sailors to contaminants via drinking water.  On Navy ships potable water was produced from evaporative distillation of surrounding estuarine water.  The study ultimately found that evaporative distillation of water does not remove but rather enriches certain contaminants such as dioxins in drinking water, and provided some evidence that use of water contaminated with TCDD in the distillation process would result in contamination of potable water.  Subsequent ingestion by sailors on board ships was a vector for exposure to these chemicals.  While it was unlikely that accurate exposure of personnel on board ships could not be estimated, the study suggested personnel on board ships were exposed to biologically significant quantities of dioxins.   

In this case, the study received in July 2009 is new as it was not previously considered.  Presuming credibility solely for the purposes of reopening, it is also material as it relates to a previously unestablished fact, a possible exposure to herbicides in service.  Justus v. Principi, 3 Vet. App. 510 (1992).  Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection for DM II. 

However, adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for DM II, to include as due to herbicide exposure is reopened; to this extent only, the appeal is granted.


REMAND

Regarding the claim for service connection for DM II, to include as due to herbicide exposure, the Board notes that there may be some evidence that is not included in the claims file.  In the August 2009 claim to reopen, the Veteran's attorney indicated that they were submitting the above-mentioned study regarding RAN Personnel and exposure to herbicides, along with a letter from Dr. J.W. concerning the Veteran's diabetes treatment.  The claims file contains a copy of the study, however, there is no letter from Dr. J.W.  The claims file does contain previous letters from Dr. J.W., however no letter received in August 2009 has been associated with the claims file.  On remand, the Veteran should be contacted and asked to provide a copy of the letter from Dr. J.W. that was included in the August 2009 claim to reopen the issue of service connection for DM II.

In addition, the Veteran claims that while in Vietnam from 1966 to 1969, he was exposed to herbicides while making three separate cruises on attack carriers.  In a January 2002 statement, the Veteran stated that he was "immediately offshore about one mile or less on numerous occasions while sailing in Vietnam territorial waters."  Service personnel records indicate that the Veteran was attached to Squadron 55 beginning in December 1965, and was embarked on the USS Ranger, USS Hancock, and USS Constellation.  A response to a Request for Information (VA Form 21-3101)  for information regarding the Veteran's dates of service in Vietnam was returned to the RO in June 2002, only indicating the Veteran did have Vietnam service aboard the USS Ranger, USS Constellation, and USS Hancock from during various time periods from 1966 to 1969.  In the Veteran's August 2009 claim for service connection for DM II, the Veteran's attorney again indicated the Veteran's contentions from January 2002, that he was "within one mile of the shore of Vietnam."   

The Board is unclear from the Veteran's statements as to whether the Veteran is claiming that any of the ships he served aboard may have entered inland waterways of the Republic of Vietnam.  Consequently, the Board finds that a remand is necessary for additional development, in particular, to contact the Veteran to request additional details regarding his exposure to herbicides in service.   

Regarding the claim for service connection for a pulmonary disorder to include COPD, claimed as the result of exposure to asbestos, silica, and other chemicals, the Veteran underwent a VA respiratory conditions examination in June 2012.  The examiner diagnosed the Veteran with COPD.  The Veteran then provided an opinion that the COPD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner went on to state that the Veteran did not have pleural plaques which would have indicated asbestos exposure, and was not in a "position where he would have significant asbestos exposure while in service."  The examiner also indicated that the Veteran was a longtime smoker, who quit in 2002 after developing COPD, and that smoking is the major cause of COPD.  The examiner was also asked to provide an opinion regarding COPD and the Veteran's claimed exposure to silica and other chemicals.  The examiner provided an addendum opinion in August 2012, where he also indicated that the Veteran did not have the typical signs of silicosis, and that as a Bluewater sailor he was not in a "position where he would have had significant silica exposure in the service."  The examiner then repeated that the Veteran was a longtime smoker, quitting in 2002  after developing COPD, and that smoking was the major cause of COPD.

In providing these opinions, the examiner stated that the Veteran was not in a position where he would have had "significant exposure" to asbestos and silica while in service.  It is unclear as to what the examiner meant by "significant exposure."  Also, the examiner fails to take into account the Veteran's numerous statements in the record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  These statements include an April 1996 statement where the Veteran stated that he was exposed to a high amount of asbestos.  While on the USS Ranger he was in an office next to a gun test area and the office would fill with dust from the ceiling every time the gun was tested.  The Veteran also stated that while on the USS Hancock, he lived in a compartment just under the flight deck and that one night an airplane crashed and filled the ship with dust from the ceiling and smoke so thick he had a hard time getting out of the compartment.   In October 2002 statements, the Veteran stated he was exposed to crystalline silica from non-skid deck materials while in service.  

The Board acknowledges that the record contains an April 2012 private opinion from Dr. J.M., who indicated that it was likely that asbestos exposure contributed to the Veteran's present condition.  Dr. J.M. also indicated that the Veteran's current COPD was "more likely than not due to his diagnosis of pulmonary fibrosis, secondary to asbestos exposure, while serving in the Navy."  However, the Board notes that the opinion lacks any rationale for its conclusion.  

Based on the above, the Board finds that a remand is required for an additional VA examination and medical opinion with an adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran is also free to seek a supplemental private medical opinion from Dr. J.M. if he wishes.  

Finally, as this case is being remanded, all updated VA treatment records from March 2014, should be obtained and associated with the claims file.




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he provide a copy of the letter from Dr. J.W., which was included in his  August 2009 claim for service connection for DM II.

2.  Also ask the Veteran to provide specific details regarding his exposure to herbicides in service.  The Veteran should specify whether he is claiming that the ships he served aboard (USS Ranger, USS Hancock, and USS Constellation) entered inland waterways of the Republic of Vietnam.

3.  Advise the Veteran that he may submit a supplemental medical opinion from Dr. J.M. (who provided the April 2012 private opinion), which includes a fully articulated medical rationale for his opinion that the Veteran's current diagnosis of COPD is related to his asbestos exposure while serving in the Navy.  The particulars of the Veteran's medical history should be discussed.

4.  Obtain updated VA treatment records from the VA Medical Center in Fayetteville, Arkansas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of March 2014 to the present.

5.  Then, schedule the Veteran for a VA respiratory examination.  The complete claims folder (i.e., both the VBMS claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  All indicated tests and studies should be performed.

The examiner should provide an opinion as to whether it at least as likely as not (a probability of 50 percent or greater) that currently diagnosed pulmonary disorder, to include COPD, had its onset during the Veteran's active duty service, or is otherwise related to his service.

The examiner should cite to the medical and competent lay evidence of record and MUST explain the rationale for all opinions given, based on his or her clinical experience, medical expertise, and established principles.  The examiner should consider and discuss the Veteran's service treatment records, and consider and discuss the Veteran's statements (including but not limited to his October 2002 and April 2012 statements in the claims file) regarding exposure to asbestos, silica, and other chemicals while in service.  

6.  After completion of the above requested development, and any other development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran a supplemental statement of the case, and afford him the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


